NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
DAVID G. MAYESKE,
Petitioner,
V.
DEPARTMENT OF THE NAVY,
Responden.t.
2011-3167 .
Petition for review of an arbit1‘ato1"s decision by David
P. C1ark.
ON MOTION
ORDER
David G. Mayeske moves for an extension of ti1ne, un-
til Novernbe1‘ 14, 2011, to file his initial brief
Upon consideration thereof
IT 18 ORDERED THAT!
(1) The motion is g“ra11ted.

MAYESKE V. NAVY 2
(2) The respondent should calculate its brief due date
from the date of filing of this order.
FoR THE CoURT
eDEC 07 2011 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: David G. Mayeske
Courtney S. McNamara, Esq.
321 u.a.couni':f)'E§.i=)PaaLs ron
1HEFeosnAL macon
_DEC 07Z0\1
IAN HORBAL¥
CLERK